DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
In paragraph 0046, the same element “the wall” is designated by two different reference nos.:  “138” and “38”.
In paragraph 0055, the same reference no. “220” is used to designate two different elements:  “the surface” and the “tilt sensor”.
The above examples are not meant to be exhaustive, Applicant should check the entire specification.
Appropriate correction is required.

Claim Objections
Claims 16 and 24 are objected to because of the following:
Claim 16, line 3, “assembling” should be “assembly”. 
Claim 24, line 3, “position” should be “positions”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the indicator” (claim 1, line 11; did Applicant intend to claim “the indicator assembly” or to claim that the indicator assembly in line 3 comprises an indicator?  Terminology should be consistent throughout the claims to make clear antecedent bases).
Claim 11, is unclear and seems to mis-describe the invention since it is the first sensor that sends a signal when the fill lid is moved to an open position relative to the top lid and not the second sensor.
Claim 16, “the indicator” (line 16) lacks antecedent basis.
Since Applicant previously claims two different signals in lines 3 and 11 of claim 1, the antecedent for “the signal” in line 11 is unclear.  
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15, 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al. (U.S. 7,487,677 B2), hereinafter “Chai”.

    PNG
    media_image1.png
    352
    219
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    403
    media_image2.png
    Greyscale


Chai teaches system to provide an indicator to a user regarding a use of a filter as comprising a monitoring system 50 including an indicator assembly 60; a first sensor 40 configured to generate a first signal operable to determine a state of a filter within the system; a second sensor (e.g. a tilt sensor 600) configured to generate a second signal regarding a state of the container 

In addition to the method deduced from the above, Chai also teaches storing a filter capacity of the filter assembly (col. 17, lines 51-52) [as in claims 21-22 and 26].   

Claims 1-7, 15, 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bari (U.S. 9,505,633 B2).

    PNG
    media_image3.png
    309
    339
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    707
    428
    media_image4.png
    Greyscale
 
Bari teaches a system comprising an indicator assembly including LEDs 19, 20 and both a light pipe 16 a dome-shaped pipe 3 for directing indicating light to a user.  He also teaches a first sensor (liquid sensing probes 8) generating a first signal opearble to determine a state of the filter .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bari in view of Butler et al. (U.S. 2012/0000858 A1), hereinafter “Butler”.  As expanded above, Bari teaches an indicator including a light pipe positioned adjacent a pouring side of a water pitcher.  He doesn’t specify that the light pipe is positioned and configured to direct an emitted light into a stream of liquid passing the spout of the container assembly, however Butler teaches using light pipes to .  

Claims 1, 10, and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over the British Reference GB 2441121 A, hereinafter ‘121 in view of Bari.


 
    PNG
    media_image5.png
    399
    612
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    642
    440
    media_image6.png
    Greyscale


‘121 teaches a system including a container comprising a container member, a top lid 5, a fill lid 7, a filtration cartridge (within 9), an indicator assembly 10, a first sensor 15 for sensing a position of the lid and generating a first signal based on the position of the fill lid relative to the 

‘121 doesn’t specify a second sensor, but such is taught by Bari as expanded above (i.e. 22 and 23) [as in claims 16-20].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the second sensor of Bari in the invention of ‘121 since ‘121 teaches his components to be powered by a battery and Bari teaches the benefit of not waste battery energy (col. 3, lines 54-62).  Upon modification, the method of claims 20-27 and system claims 1, 10 and 12-15 are also made obvious.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘121 in view of Bari, as applied to claim 10 above and in further view of Conrad (U.S. 6,491,879 B2).  Conrad teaches determining the status of the fill lid by a beam of light (col. 9, lines 29-49).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the fill lid status sensor of the modified ‘121 to be light-beam based as in Conrad since Conrad teaches the benefit of counting the number of time a fill lid is opened in order to determine a status of the filter.  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778